_____________________,2019.

                                     05-19-00715-CV

                                  DC:     18-18346

ISABELLE EDWARDS                              §              IN THE DISTRICT COURT OF
     Plaintiff,                               §                                               C

                                              §
vs.                                           §
                                              §                                               03
                                                                                                      =
Panda Express Inc.,                           §
      Defendant                               §              95th JUDICIAL

                                     NOTICE OF APPEAL
                                                                                               (A.)



TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, the Plaintiff, Isabelle Edwards, self-represented, and files this Notice of Appeal
from the judgment signed by the Court on June 6, 2019 (I have received 5 copies of an unsigned
order from the Defendant for Defendant’s hearing on Motion to Compel heard May 23, 2019 in
the 95’ judicial district court). Plaintiff appeals to the 5th Circuit Court of Appeals at 1llas,
Texas. Two days after the hearing, I immediately went back downtown to the George len
Building in order to file my appeal for that hearing, however, I was told by the clerk thMther        S
was no such order on file. I have consistently tried reaching the Defendant in regards iitthis—
                                                                                                 0D
matter and no response. Transcript of hearing requested; was told by Deanna Rouse tWthit              0
would take up to 120 days.                                                                 p
                                                                                           m
I talked with the court coordinator, “Karen” who states she could not find the order anS’woulth
call me back. She never did. I called on the 10th of June and was told by Martin, court clerk”tYiat
there was finally a court order on file. However, as of the 8th of June there was none. ft order
for a litigant, pro-se or otherwise to know what their options are after a hearing, the court order
needs to be filed with the clerk of the court in a timely matter.

RespectfUlly submitted,



Isabelle Edwards, Plaintiff


                              53CERTWICATE OF SERVICE
(     L(   O(93-7
I, Isabelle Edwards, Plaintiff do hereby certify that a true and correct copy of the foregoing has
b n faxed to the Defendant at 972-642-0073, Arlington, Texas on this ( day of




Isablle Edwards
                      NOTICE OFAPPEAVcERflFIcATE OF SER I/WE- PAGE 1 of I